                                                   Case 2:21-cv-01413-RFB-EJY Document 9 Filed 09/13/21 Page 1 of 2



                                              1   PATRICK H. HICKS, ESQ., Bar No. 004632
                                                  EMIL S. KIM, ESQ., Bar No. 14894
                                              2   LITTLER MENDELSON P.C.
                                                  3960 Howard Hughes Parkway
                                              3   Suite 300
                                                  Las Vegas, Nevada 89169.5937
                                              4   Telephone:   702.862.8800
                                                  Fax No.:     702.862.8811
                                              5   Email: phicks@littler.com
                                                         ekim@littler.com
                                              6
                                                  Attorneys for Defendant
                                              7   VEGAS DEVELOPMENT, LLC

                                              8
                                                                              UNITED STATES DISTRICT COURT
                                              9

                                       10                                            DISTRICT OF NEVADA
                                       11

                                       12         JOHN MEGGS, Individually,                            Case No. 2:21-cv-01413-RFB-EJY
                                       13                        Plaintiff,
                                                                                                       STIPULATION TO EXTEND TIME
                                       14         v.                                                   FOR DEFENDANT TO FILE
                                                                                                       RESPONSIVE PLEADING
                                       15         VEGAS DEVELOPMENT LLC, a Delaware
                                                  Limited Liability Company,                           [FIRST REQUEST]
                                       16
                                                                 Defendant.
                                       17

                                       18                Pursuant to LR IA 6-1 and LR 7-1, Plaintiff JOHN MEGGS (“Plaintiff”) and Defendant

                                       19         VEGAS DEVELOPMENT LLC (“Defendant”) by and through their undersigned counsel, hereby

                                       20         agree and stipulate to extend the time for Defendant to file a responsive pleading from the current

                                       21         deadline of September 23, 2021, up to and including October 14, 2021.

                                       22                Such extension is necessary in light of the fact that Defendant’s counsel was only recently

                                       23         retained. The additional time will allow defense counsel to continue to investigate the allegations

                                       24         in the Complaint and prepare a sufficient responsive pleading.

                                       25         ///

                                       26

                                       27         ///

                                       28
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                   Case 2:21-cv-01413-RFB-EJY Document 9 Filed 09/13/21 Page 2 of 2



                                              1            This is the first request for an extension of time to respond to the Complaint. This request

                                              2   is made in good faith and not for the purpose of delay.

                                              3   Dated: September 13, 2021                       Dated: September 13, 2021
                                              4   Respectfully submitted,                         Respectfully submitted,
                                              5

                                              6   /s/ Robert P. Spretnak            /s/ Patrick H. Hicks
                                                  ROBERT P. SPRETNAK, ESQ.          PATRICK H. HICKS, ESQ.
                                              7   LAW OFFICES OF ROBERT P. SPRETNAK EMIL S. KIM, ESQ.
                                              8                                                     Attorneys for Defendant
                                                  BRANDON A. ROTBART, ESQ.                          VEGAS DEVELOPMENT, LLC
                                              9   FULLER, FULLER & ASSOCIATES, P.A.
                                       10         Attorneys for Plaintiff
                                                  JOHN MEGGS
                                       11

                                       12

                                       13                                                               IT IS SO ORDERED.

                                       14                                                               Dated: September 13, 2021.
                                       15

                                       16
                                                                                                        ____________________________________
                                       17
                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                       18

                                       19
                                                  4841-5386-4442.1 / 083558-1000
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                    2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
